DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “disk-shaped” structures, must be shown or the feature(s) canceled from the claim(s).  
The tenons of the armrest inserted mortises of the backrest and bench, must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the limitation “the coronal direction” lacks adequate antecedent basis in the claim.
Claims 2-20 are generally rejected as constituting needless prolix. (see MPEP  2173.05(m)). The shear length and verbosity of the claims obfuscates what the applicant regards as the invention.  For example, in claim 2, the limitation “the chair structure is adapted for use by the patient” does not further limit the invention, as claim 1 already recites that the weighing chair is adapted for use with a patient and that the weight chair has a chair structure.  The limitation “the patient sits in the chair structure” is unnecessary because claim 1 already mentions the patient sitting in the chair.  The chair is already recited as being adjustable.  The only substantial limitation added in the 10 lines of claim 2 is that the measurement structure [of the weighing chair] measures weight.  As a further example, in claim 4, the lengthy descriptions of transverse, coronal, and sagittal directions is unnecessarily verbose only to identify three orthogonal directions. As a further example, in claim 10, the claim recites 5 paragraphs of limitations for the right armrest, another 5 paragraphs of identical limitations for the left armrest and also recites that “the left armrest is identical to the right armrest”.  As a further example, in claim 11 the claim recites “wherein each of the first plurality of tenons is a tenon”. 
As a further example, claim 13 recites:
wherein each of the first plurality of tenons is
geometrically similar to a mortise selected from the
group consisting of: a) a mortise contained in the
first plurality of mortises; and, b) a mortise
contained in the second plurality of mortises;
wherein each tenon selected from the first plurality of
tenons is sized such that the selected tenon will
insert into the selected mortise;
wherein each tenon selected from the first plurality of
tenons attaches to an interior face selected from
the group consisting of: a) the right armrest
interior face; and, b) the left armrest interior
face;
wherein each tenon selected from the first plurality of
tenons attaches to the associated selected interior
face such that the center axis of the selected tenon
projects perpendicularly away from the associated
selected interior face;
wherein each of the second plurality of tenons is
geometrically similar to a mortise selected from the
group consisting of: a) a mortise contained in the
first plurality of mortises; and, b) a mortise
contained in the second plurality of mortises;
wherein each tenon selected from the second plurality
of tenons is sized such that the selected tenon will
insert into the selected mortise;
wherein each tenon selected from the second plurality
of tenons attaches to an interior face selected from
the group consisting of: a) the right armrest
interior face; and, b) the left armrest interior
face;
wherein each tenon selected from the second plurality
of tenons attaches to the associated selected
interior face such that the center axis of the
selected tenon projects perpendicularly away from
the associated selected interior face.
Claim 13 does not appear to add any meaningful limitation to the invention already recited in the preceding claims, but covers more than an entire page. The absurd use of groupings detracts from the clarity of the invention to such a degree that whatever improvement the applicant may have made in the art is unknowable by a person of ordinary skill in the art.
 A substantial portion of the claim language is completely unnecessary and obfuscates what the applicant regards as the invention.  The claim limitations should make clear how the invention is made and/or used to a person having an ordinary level of skill in the art.
Regarding claims 6-8, the term “disk-shaped” has been redefined by the applicant to means something different from its ordinary meaning.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Disk” is used by the claim to mean “a prism-shaped object that is flat in appearance” while the accepted meaning is “a flat, round object.” The term is indefinite because the specification does not clearly put one reasonably skilled in the art on notice that the applicant intended to redefine the claim term.  The applicant has omitted the characteristic aspect of any disk-shape, i.e. its roundness.  The figures do not show any round shape, which suggests this omission is deliberate, but without acknowledging and explaining the significance of such omission, the applicant’s redefinition is indefinite since it rather seems to be a mistake in selecting an appropriate term for describing the shape of the features of the invention.
As to claim 11, the claim is indefinite where it says the mortises are formed in the bench and backrest while the tenons are provided on the arm rests.  This seems to be the reverse from what is shown in the drawings.  As shown in figure 3, the mortises are formed in the armrests while the tenons are extensions of the bench and backrest and are inserted into the mortises which are shown as negative spaces in the armrests. The illustrated arrangement appears to be common in conventional mortise and tenon joinery.  A person of ordinary skill in the art would not understand why the applicant has recited the opposite construction from what is shown in the drawings, and opposite from known conventions, nor how to properly interpret the claims.  It seems as though there has been a grave mistake in preparing the specification.  In fact, this is a fatal flaw that prevents further examination since it cannot be determined what the applicant’s intention is.  A proper search cannot be conducted on the claimed subject matter since it contradicts the construction that is enabled by disclosure and it cannot be determined what the applicant’s intention is.  This error persists throughout the rest of the claims as well and is compounded by the aforementioned prolix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US-6825425) in view of Heffner (US-4441568).
	As to claims 1-5, Perry teaches a weighing scale comprising a seat armrests and a backrest and a visible display (see Perry figures abstract).
	Perry does not teach the seat is adjustable.  Heffner teaches a weighing scale with several embodiments for patient supports, some of which can be sat upon (see figures 3,5-8) and further that the width of the support can be adjustable (see column 1 lines 66-68).  It would have been obvious to one of ordinary skill in the art to modify a chair such as taught by Perry to include an adjustable width support as taught by Heffner, in order to permit adjustment to accommodate different sized patients.

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Perry (US-6825425) in view of Heffner (US-4441568) and further in view of Lantz (US-11051632).
	As to claims 6-8, Perry does not teach a disk shape.  Lantz teaches a furniture set with several structures that are disk-shaped (see Lantz column 3 lines 12-19, 29-36).  It would have been obvious to one of ordinary skill in the art to change the shape of the seat taught by Perry to be disk shaped as taught by Lantz, since a mere change in shape is within the ordinary capabilities of one skilled in the art and would have yielded predictable results.
	As to claim 9, Perry does not teach a telescoping structure.  Heffner teaches telescoping structures for adjusting the size of the support (see figures 1 and 2, column 3 lines 20-32).  It would have been obvious to one of ordinary skill in the art to include a telescoping structure as taught by Heffner for the same reason given above, to include an adjustable width support as taught by Heffner, in order to permit adjustment to accommodate different sized patients.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US-6825425) in view of Heffner (US-4441568) and further in view of Lantz (US-11051632) and further in view of Prince (US-5407250).
As to claims 10-20, as best understood, Perry teaches right and left armrests that are identical, but does not teach that the armrests are attached to the bench and backrest.  Mortise and tenon joinery is widely understood in the art of furniture making.  Prince teaches a chair joined by mortise and tenons joining and comprising a seat 5 and a backrest 4 attached to armrests (see Prince figure 1) and that are joined by mortises 2, 3 and tenons 4 located substantially as shown in the applicant’s drawings (see Prince figure 2, 3).  It would have been obvious to one of ordinary skill in the art to join the pieces of chair for use in a weighing device as taught by Perry using conventional mortise and tenon joinery, such as taught by Prince, since the use of conventional means to attach chair pieces together would have yielded predictable results to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eberlein (US-2007/0200415) shows an armrest having a tenon 34 that is inserted and slidable in a mortise 30 on a seat portion (see figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636